Case 16-06333-dd   Doc 44   Filed 01/16/20 Entered 01/16/20 16:16:43   Desc Main
                            Document      Page 1 of 6
Case 16-06333-dd   Doc 44   Filed 01/16/20 Entered 01/16/20 16:16:43   Desc Main
                            Document      Page 2 of 6
Case 16-06333-dd   Doc 44   Filed 01/16/20 Entered 01/16/20 16:16:43   Desc Main
                            Document      Page 3 of 6
Case 16-06333-dd   Doc 44   Filed 01/16/20 Entered 01/16/20 16:16:43   Desc Main
                            Document      Page 4 of 6
Case 16-06333-dd   Doc 44   Filed 01/16/20 Entered 01/16/20 16:16:43   Desc Main
                            Document      Page 5 of 6
Case 16-06333-dd   Doc 44   Filed 01/16/20 Entered 01/16/20 16:16:43   Desc Main
                            Document      Page 6 of 6
